UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1199



JOHN RODGERS BURNLEY,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; DIANE L. SCHROEDER,
Chief Primary Care Physician; NAVREET K.
KALLAR, M.D.; CAROLYN JOHNSON, Nurse; HUNTER
HOLMES MCGUIRE VETERANS ADMINISTRATION MEDICAL
CENTER; DIRECTOR OF HUNTER HOLMES MCGUIRE
VETERANS   ADMINISTRATION    MEDICAL   CENTER,
individual capacity,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:05-cv-00554-RLW)


Submitted:   September 20, 2006           Decided:   October 4, 2006


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Rodgers Burnley, Appellant Pro Se. Jonathan Holland Hambrick,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           John Rodgers Burnley appeals the district court’s order

denying relief on his complaint alleging violations of his civil

rights   by   employees   at   the    Hunter   Holmes   McGuire   Veterans

Administration Medical Center.         We have reviewed the record and

find no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.         See Burnley v. United States, No.

3:05-cv-00554-RLW (E.D. Va. Dec. 15, 2005).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                     - 2 -